IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-89,380-02


                             IN RE JOHNNY LEE DAVIS, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
               CAUSE NO. A-16-5063-CR IN THE 36TH DISTRICT COURT
                            FROM ARANSAS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he has not received copies of documents pertaining

to his application for a writ of habeas corpus in the 36th District Court of Aransas County, which

was remanded to that court on February 13, 2019 for affidavits and findings of fact. While the

habeas application was on remand, the trial court conducted a live hearing and entered findings of

fact and conclusions of law before forwarding the supplemental record to this Court.

       Relator alleges that he never received copies of the documents contained in the supplemental

record, including the transcript of the habeas hearing and the trial court’s findings of fact and
                                                                                                   2

conclusions of law. Pursuant to Article 11.07 §7 of the Texas Code of Criminal Procedure, the

district clerk has a duty to mail or deliver copies of all answers, motions, pleadings and orders

relating to an application for writ of habeas corpus to the applicant.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of

Aransas County, is ordered to file a response, stating whether copies of all documents relating to

Relator’s application for writ of habeas corpus have been mailed or delivered to Applicant. If copies

of the documents in question have been sent to Applicant, the clerk shall specify the dates upon

which the documents were sent and the manner by which they were sent. If the clerk has not yet

provided copies of the documents to Applicant, the clerk shall immediately do so and shall provide

this Court with proof of the date upon which those documents were sent and the manner by which

they were sent. This application for leave to file a writ of mandamus shall be held in abeyance until

Respondent has submitted the appropriate response. Such response shall be submitted within 30

days of the date of this order.



Filed: May 15, 2019
Do not publish